Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Currently, claims 202-225 are pending in the instant application.  Claims 1-201 have been canceled.  Claim 202, 205 has been amended, claims 222-224 are newly amended and claim 225 is newly added.  Claims 211-220 are withdrawn.  This action is written in response to applicant’s correspondence submitted 8/3/2021. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented as necessitated by amendment or are reiterated from the previous office action.  Any rejection not reiterated in this action have been withdrawn as necessitated by applicants amendments to the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This action is Final.

Claim Amendments
Applicant is reminded that in order to comply with 37 CFR 1.121 all changes to the claims must have the proper markings and proper status identifiers.  Claim 202 has not been changed from the prior claim set submitted 06/29/2020 and should be indicated as previously presented.  Claim 222 is currently amended however none of the changes are correct, the previous claim 222 is not what is presented in this claim set and none of the changes are indicated as changed.  Again, claims 222-225 are indicated as new however claims 222-224 were previously presented however claims 223-224 are different claims than previously presented for 
Since the reply filed 8/3/2021 appears to be bona fide and it is clear applicants intent, in the interest of compact prosecution, the pending claims have been examined as amended claims.  However, for any response to this office action to be fully responsive, applicant is required to include the proper markings to indicate the changes that have been made and the proper status identifiers for the claims.  Applicant is reminded that in order to comply with 37 CFR 1.121 all changes to the claims must have proper markings and proper status identifiers.

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 202-206, 208-209 and 222-225 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagwat (Int JK Food Microbiology, 2003, 217-224) in view of Khan (J Clinical Microbiology, 2004, p453-457).  This rejection was previously presented and has been applied to the amended claims and reiterated below. 
Bhagwat teaches simultaneous detection of E. coli, L. monocytogenes, and Salmonella strains by real-time PCR. Bhagwat teaches four different fresh vegetables were washed with water having S. typhimurium, E.coli O157:H7, and L.monocytogenes (claim 209).  Bhagwat teaches produce samples were placed in a stomacher bag containing 225ml of preenrichment broth (UPB) (food sample with rich nonselective media)(claim 203) . UPB comprises 5g/l NaCl (claim 204) and 7g disodium phosphate (about 10g/l).  Bhagwat teaches the samples were incubated for a total time of 20 hours (see 2.3, pg. 219).  Bhagwat teaches DNA was isolated from the UPB by 10’ centrifugation followed by addition of BAX DNA lysis reagent and lysis of cells for 60min at 55 ºC followed by 95 ºC for 10min (first lysis temperature followed by second lysis temperature) (BAX lysis reagent comprises proteinase K) (claims 222-224).  The lysate was on ice for 10 min followed by centrifugation for 10min.  The DNA was transferred to BAX PCR tubes and PCR was carried out (multiplex PCR).  The total time for enrichment, lysis and PCR was under 28 hours (~25hrs).  Bhagwat teaches individual pathogens by universal enrichment and real time PCR were detectable in produce of all three pathogens (see table 1) (claim 225). Bhagwat does not teach PCR of crude lysate and does not teach the components of the lysis buffer. 
Khan teaches a single tube PCR method for efficient identification of bacterial in 3 hours without conventional DNA isolation.  Khan teaches a simple 6 min direct cell lysis protocol as a PCR prestep for generation of DNA template.  Khan teaches lysis reagents comprise SDS and 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to improve the method of simultaneous detection of E. coli, L. monocytogenes, and Salmonella strains by real-time PCR by reducing the step of DNA purification to allow for a more rapid identification of bacteria as taught by Khan.  Additionally while Bhagwat does not disclose the components of the lysis buffer, the ordinary artisan would have included known lysis components including EDTA, SDS, and triton, as taught by Khan.   The ordinary artisan would have been motivated to improve the method of Bhagwat and reduce the number of steps and time to identify bacteria and include direct detection by amplification of crude lysates as taught by Khan to allow for a more rapid analysis of results.  Because Bhagwat and Khan teach analysis of bacteria followed by multiplex real time PCR, the ordinary artisan would have had a reasonable expectation of success that direction amplification of crude lysates as taught by Khan could be used in the method of Bhagwat because Khan teaches  the single tube protocol is potentially adaptable as a diagnostic tool in routine analytical and clinical laboratories for rapid or high throughput screening within minimized risks of contamination or exposure.
Response to Arguments
The response traverses the rejection on pages 7-10 of the remarks mailed 8/3/2021.  The response asserts that simultaneous detection discussed in Bhagwat is not achieved by using 
The response asserts that the office states the total time for enrichment lysis and PCR was under 28 hours without citing any section of Bhagwat.  The response asserts that Bhagwat fails to disclose detecting a presence of plurality of pathogens from conducting amplification and fails to perform the entire process in positive time of about 28 hours or less.  This response has been reviewed but not found persuasive.  The detecting a plurality of pathogens is addressed above.  The entire process of enrichment and PCR of Bhagwat was cited as approximately 25 hours, as indicated in the office action which is the combined time of the enrichment and PCR as taught by Bhagwat.  Specifically, the overall enrichment procedure of Bhagwat is 20 hours (See 2.3 enrichment procedure) followed by DNA isolation which is 40min and PCR amplification which approximately 2 hours 20 min (see 2.4 PCR) so therefore the entire procedure of Bhagwat is under 28 hours as it is 20 hours in additional to 40min and 2 hours 20 min which results in a combined time of 23 hours, which is under 28 hours. 

Claims 207 is rejected under 35 U.S.C. 103 as being unpatentable over Bhagwat (Int JK Food Microbiology, 2003, 217-224) in view of Khan (J Clinical Microbiology, 2004, p453-457), as applied to claims 202-206, 208-209 and 222-224 above, and further in view of Garrido (Food Control, 2013, vol 30, pp 76-85).
Bhagwat in view of Khan teaches detection of bacteria in food by PCR of crude lysate samples in under 28 hours as set forth in section 9 above.  Bhagwat in view of Khan teaches lysis of bacteria by addition of BAX DNA lysis reagent and lysis of cells for 60min at 55 ºC followed by 95 ºC for 10min.  Bhagwat in view of Khan does not teach lysis reagents comprise lysozyme.  

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was to improve the method of detecting food borne pathogenic bacteria as taught by Bhagwat in view of Khan by including additional known reagents for lysis as taught by Garrido to allow for effective lysis.  Because Bhagwat in view of Khan teach components of lysis buffer comprise TE and the method of lysis comprises a first and second temperature, it would have been obvious to  include additional known reagents, including lysozyme as taught by Garrido in the method of Bhagwat in view of Khan.  The ordinary artisan would have been motivated to include additional known lysis reagents, as taught by Garrido because the lysis method of Bhagwat in view of Khan is a similar lysis as in Garrido.  Because the lysis methods are similar with a first and second step of incubating with temperatures and using TE the ordinary artisan would have had a reasonable expectation of success that lysozyme could be added to the lysis buffer to allow for lysis of the pathogens in Bhagwat in view of Khan.
Response to Arguments
The response traverses the rejection on page 10 of the remarks mailed 08/03/2021.  The response asserts that Garrido does not teach performing a method of claim 202 in a total positive time of 28 hours or less and does not remedy the deficiencies in Bhagwat and Khan as previously described.  This response has been thoroughly reviewed but not found persuasive.  Garrido was not cited to teach a method of claim 202 in a total positive time of 28 hours or less, Garrido was 
Claims 210 is rejected under 35 U.S.C. 103 as being unpatentable over Bhagwat (Int JK Food Microbiology, 2003, 217-224) in view of Khan (J Clinical Microbiology, 2004, p453-457). as applied to claims 202-206, 208-209 and 222-224 above, and further in view of Garrido (Food Control, 2013, vol 30, pp 76-85) as evidence by Omicello (Food Microbiology, 2009, vol 26, p 615-622), Mafu (J.  Food Prot, 2009, Vol 72, No 6, pp 1310-1314), GenBank accession M24199 (available at ncbi.nlm.nih.gov, printer 6/15/2019, p 1-3), Hogan et al. (US Pat. 5,541,308, July 30, 1996) and Buck et al (Biotechniques (1999) 27(3):528-536).
Bhagwat in view of Khan teaches detection of bacteria in food by PCR of crude lysate samples in under 28 hours as set forth in section 9 above.   Bhagwat in view of Khan teaches lysis of bacteria by addition of BAX DNA lysis reagent and lysis of cells for 60min at 55 ºC followed by 95 ºC for 10min.  Bhagwat in view of Khan teaches detection of S. typhimurium, E.coli O157:H7, and L.monocytogenes.  Bhagwat in view of Khan does not teach primers that are 80% identical to SEQ ID NO 1 and SEQ ID NO 2.   It is noted that SEQ ID NO 1 and SEQ ID NO 2 are primers that target the hlyA gene in L. monocytogense
Garrido teaches food samples inoculated with bacteria comprising L.monoctyogenes and S. enterica and detection of L. monocytogenes and S. enterica (see 2.7 and table 5) (food sample) (claim 203). Garrido teaches analysis of DNA by qPCR targeting hlyA gene for L.monocytogenes (see 2.4). Garrido as evidence by Omiccioli (2009) teaches primers comprising hlyA gene. Omiccioli teaches the primer sequence for hlyA gene:  forward primer: ACTTCGGCGCAATCAGTGA and reverse primer TTGCAACTGCTCTTTAGTAACAGCTT (see table 2 of Omiccioli).  

GenBank Accession number  M24199 teaches the sequence of hlyA gene. 
Hogan et al. (herein referred to as Hogan) teaches the use of specific primers col. 6-7, lines 50-67, lines 1-12, and furthermore provides specific guidance for the selection of primers, 
	"Once the variable regions are identified, the sequences are aligned to reveal areas of maximum homology or 'match'.  At this point, the sequences are examined to identify potential probe regions.  Two important objectives in designing a probe are to maximize homology to the target sequence(s) (greater than 90% homology is recommended) and to minimize homology to non-target sequence(s) (less than 90% homology to non-targets is recommended).  We have identified the following useful guidelines for designing probes with the desired characteristics.
First, probes should be positioned so as to minimize the stability of the probe:nontarget nucleic acid hybrid.  This may be accomplished by minimizing the length of perfect complementarity to non-target organisms, avoiding G and C rich regions of homology to non-target sequences, and by positioning the probe to span as many destabilizing mismatches as possible (for example, dG:rU base pairs are less destabilizing than some others).  Second, the stability of the probe:target nucleic acid hybrid should be maximized.  This may be accomplished by avoiding long A and T rich sequences, by terminating the hybrids with G:C base pairs and by designing the probe with an appropriate Tm.  The beginning and end points of the probe should be chosen so that the length and %G and %C result in a Tm about 2-10oC higher than the temperature at which the final assay will be performed.  The importance and effect of various assay conditions will be explained further herein.  Third, regions of the rRNA which are known to form strong structures inhibitory to hybridization are less preferred.  Finally, probes with extensive self complementarity should be avoided."

Hogan teaches that ''while oligonucleotide probes of different lengths and base composition may be used, oligonucleotide probes preferred in this invention are between about 15 and about 50 bases in length'' (col. 10, lines l3-15). Oligonucleotides complementary to 
Buck expressly provides evidence of the equivalence of primers.  Specifically, Buck invited primer submissions from a number of labs (39) (page 532, column 3), with 69 different primers being submitted (see page 530, column 1).  Buck also tested 95 primers spaced at 3 nucleotide intervals along the entire sequence at issue, thereby testing more than 1/3 of all possible 18 mer primers on the 300 base pair sequence (see page 530, column 1).   When Buck tested each of the primers selected by the methods of the different labs, Buck found that EVERY SINGLE PRIMER worked (see page 533, column 1).  Only one primer ever failed, No. 8, and that primer functioned when repeated.  Further, EVERY SINGLE CONTROL PRIMER functioned as well (see page 533, column 1).   Buck expressly states “The results of the empirical sequencing analysis were surprising in that nearly all of the primers yielded data of extremely high quality (page 535, column 2).”  Therefore, Buck provides direct evidence that all primers would be expected to function, and in particular, all primers selected according to the ordinary criteria, however different, used by 39 different laboratories.  It is particularly striking that all 95 control primers functioned, which represent 1/3 of all possible primers in the target region.  This clearly shows that every primer would have a reasonable expectation of success.

.

Response to Arguments
The response traverses the rejection on page 11 of the remarks mailed 08/03/2021.  The response asserts that MAfu, GenBank accession M24199, Hogan and Buck do not teach performing a method of claim 202 in a total positive time of 28 hours or less and does not remedy the deficiencies in Bhagwat and Khan as previously described.  This response has been thoroughly reviewed but not found persuasive.  MAfu, GenBank accession M24199, Hogan and Buck was not cited to teach a method of claim 202 in a total positive time of 28 hours or less, MAfu, GenBank accession M24199, Hogan and Buck was cited to teach that the ordinary artisan would have designed additional probes using the teachings as addressed in the rejection above.  For these reasons and reasons of record the rejection is maintained. 


Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.